DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 12/31/2020.  Claims 1 and 104 have been amended, claims 122-127, 131-138, 140-145 and 149-156 cancelled and claims 157 and 158 added.  Claims 1-4, 13, 14, 20, 22, 87, 88, 100-110, 114-120, 157, and 158 are currently pending in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 13/31/2020 with respect to the outstanding rejections under 35 USC 112 have been fully considered but they are not persuasive. 
In the first page, third paragraph of Remarks, Applicant points out MPEP section 2163.04 and raises the issue that a skilled artisan would readily appreciate that a 400 µg dose encompasses about 400 µg, that a dose of 400 µg encompasses normal and expected administration tolerances and inefficiencies.  Examiner has taken note of the section pointed out by Applicant however respectfully maintains that in light of the understanding of a skilled  artisan, the claimed range of about 400 µg would be broader than the disclosed range of 400 µg in that if the nominal range is understood to be 
In the second page, second paragraph of Remarks, Applicant points out instant Example 12 and MPEP section 2173.05 and that in determining the range encompassed by “about” one must consider the context of the term as it is used in the claims and specification of the application.  Examiner has taken note however respectfully maintains that insofar as the dose recited to be well tolerated would be subject to minor fluctuations, the instant Specification does not associate the term “about” with said fluctuations thus the scope of the claimed range is unclear and particularly it is unclear whether the scope of the claim includes minor fluctuations in addition to the claimed range thus the claimed invention contains subject matter which was not described in the Specification.
In the third paragraph of the second page of Remarks Applicant points out MPEP section 2163 and that the written description test determines whether a skilled artisan can reasonably conclude that an inventor had possession of the claimed invention. The Examiner has taken note of the section pointed out by Applicant however respectfully maintains that in light of the understanding of a skilled artisan, the claimed range of about 400 µg would be broader than the disclosed range of 400 µg in that if the nominal range is understood to be subject to variation, an approximate range as claimed further including said variation would encompass a broader range than the exact dose as disclosed including said variation.    That is, Examiner respectfully maintains that insofar as variation about a nominal dose is understood to occur in the art, the variation would be understood to be added about the claimed range rather than necessarily within the claimed range. 
In the second paragraph of the third page of Remarks Applicant points out the Advisory Action (understood to be that of 12/11/2020) at page 3, third paragraph and raises the issue that a skilled artisan would recognize that the recited nominal dose encompasses acceptable tolerances.  Examiner 
In the first and second paragraphs of the fourth page or Remarks, Applicant raises the issue that a claim is not indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." And that Applicant maintains that a skilled artisan would reasonably understand that "about 400 µg" encompasses the expected variance in dose when administering 400 µg of drug.   Examiner acknowledges that a claim is not indefinite unless the claim interpreted in light of the specification and the prosecution history fails to inform those skilled in the art about the scope of the invention with reasonable certainty however respectfully maintains that the claims are properly indefinite in that the instant Specification does not associate the term “about” with expected variance thus the scope of the claimed range is unclear and particularly it is unclear whether the scope of the claim includes minor fluctuations in addition to the claimed range.
In the fifth page, second paragraph of Remarks, Applicant raises the issue that the Federal Circuit instructs that "expressions such as 'substantially' are used in patent documents when warranted by the nature of the invention, in order to accommodate the minor variations that may be appropriate to secure the invention."  Examiner acknowledges however respectfully disagrees that the outstanding rejections under 35 USC 112 should be withdrawn in that Examiner maintains that while an approximate range is not necessarily indefinite the instant Specification does not associate the term “about” with expected variance thus the scope of the claimed range is unclear and particularly it is unclear whether the scope of the claim includes minor fluctuations in addition to the claimed range.
Applicant raises the issue that the positions asserted in the Advisory Action regarding the "surprisingly identified" rapid systemic uptake and rapid response rate of the disclosed delivery . 

Applicant's arguments filed 12/31/2020 with respect to the outstanding rejections under 35 USC 103 have been fully considered but they are not persuasive.
In the sixth page, first paragraph of Remarks, Applicant points out that Applicant has amended independent claims 1 and 104 to recite "wherein a pH at the location at the upper posterior region of the first nasal passageway of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide." And that one of Djupesland '959, Djupesland '873, Bowden, Gardner, and Voges teaches or suggests at least these features.  Examiner respectfully disagrees on the basis that Examiner points out that the prior art of Djupesland discloses delivery of exhaled gas and fluticasone to the upper posterior region of a first nasal passageway as detailed regarding claims 1 and 104 below.  Examiner maintains that in light of the further teaching of Djupesland ‘959 of a carbon dioxide concentration as claimed, Djupesland would necessarily perform in the same manner as the claimed invention regarding pH adjustment at the region to which the exhaled gas and fluticasone are delivered.  Examiner points out that as disclosed pH adjustment is dependent on carbon dioxide concentration thus Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the sixth page, second paragraph of Remarks Applicant raises the issue that Djupesland '959 discloses a concentration of at least 10 vol %, including at least 50 vol %, which does not overlap the recited "about 5% to about 6% vol/vol carbon dioxide" and, accordingly, the recited combination does not render obvious the claims.  Examiner respectfully maintains that Applicant mischaracterizes Djupesland ‘959 as applied herein, in that the recited 10 vol % carbon dioxide range of Paragraph 276 thereof is not relied upon but rather the 5.3% range of Paragraph 268, by which Examiner respectfully maintains Djupesland ‘959 is sufficient to meet the claimed range of concentration. Examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference (i.e. a concentration of 10 vol %) may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant raises the issue that Djupesland does not lend itself to being combined with the asserted secondary references to meet the claimed combination and that  Djupesland '959 sets 10 vol % as the low end and steers one of ordinary skill away from 10 vol % toward increasingly higher carbon dioxide concentrations, including at least 50 vol %, not toward lower concentrations. Examiner respectfully maintains that Applicant mischaracterizes Djupesland ‘959 as applied herein, in that the recited 10 vol % or higher concentration of carbon dioxide thereof is not relied upon but rather the 5.3% range of Paragraph 268, by which Examiner respectfully maintains Djupesland ‘959 is sufficient to meet In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the seventh page or Remarks, Applicant raises the issue that Djupesland '959 fails to even suggest at least 10 vol % carbon dioxide because its lowest value falls outside the claimed range of from about 5% to about 6% vol/vol carbon dioxide. Examiner respectfully disagrees on that basis that Examiner points out that Paragraph 268 thereof teaches a concentration of 5.3 vol % thus meeting the claimed concentration.  Examiner respectfully maintains that the issue of a teaching of at least 10 vol % carbon dioxide is moot as the further disclosure of Djupesland ‘959 regarding concentrations of 10 vol % of higher than 10 vol % is not relied upon in the grounds of rejections detailed herein. 
Applicant raises the issue that there is no indication in the claims or specification, nor has the Office provided any, that at least 10 vol % carbon dioxide reads on about 5% to about 6% vol/vol carbon dioxide.  Examiner acknowledges however maintains that the 10 vol % carbon dioxide of Djupesland ‘959 is not relied upon to meet the claimed 5% to about 6% vol/vol carbon dioxide, but rather the recited 5.3% concentration of Paragraph 268 of Djupesland ‘959.  As such Examiner respectfully maintains that Djupesland ‘959 teaches a concentration in the claimed range without reliance on the recited 10% concentration thereof.  
Applicant raises the issue that Djupesland '959 never discloses or suggests any concentration below 10%, and does not explain or provide any context for equating "at least 10 vol %" to the recited "about 5% to about 6%," or suggesting concentrations below 10%, that Djupesland '959's escalating concentrations  including at least 50 vol %  lead away from the recited concentration and that there is 
Applicant raises the issue that there is not any suggestion in the instant specification that the recited about 5% to about 6% includes 10% and greater concentrations.  Examiner acknowledges however respectfully maintains that the issue of an approximate range about 5 to 6 % including 10%  is not as a teaching of a concentration at 10% is not relied upon to meet the claimed range, but rather a teaching of a concentration at 5.3% as detailed regarding claim 1 below. 
In the eighth page, first paragraph of Remarks, Applicant points out MPEP 2143 and raises the issue that an ordinary artisan would not consider modifying Djupesland '959 in a manner completely opposite its teaching and would not have any reasonable expectation of success and that any rationale for modifying Djupesland '959 to achieve the recited combination would be based on impermissible hindsight.  Examiner respectfully maintains that it is not proposed herein to modify Djupesland ‘959 but rather to modify Djupesland et al., US 2010/0057047 in view of Djupesland ‘959, thus a modification to change the carbon dioxide concentration in Djupesland ‘959 is not proposed or relied upon.  Examiner respectfully maintains that it would have been obvious to use the alveolar air having 5.3% vol/vol carbon dioxide of Djupesland ‘959 as the exhaled air flow in Djupesland US 2010/0057047 for the purpose of achieving entrainment via exhaled air flow as called for by Djupesland in Paragraph 68 using a suitable exhaled airflow as recognized in the art.  As the motivation to do so is found in Djupesland US In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant raises the issue that the Office identifies no reason, other than the invention, to deliver "about 5% to about 6% vol/vol carbon dioxide."  Examiner respectfully disagrees on the basis that Examiner maintains that as detailed previously regarding claim 1 and herein below, it would have been obvious to use the alveolar air having 5.3% vol/vol carbon dioxide of Djupesland ‘959 as the exhaled air flow in Djupesland US 2010/0057047 for the purpose of achieving entrainment via exhaled air flow as called for by Djupesland in Paragraph 68 using a suitable exhaled airflow as recognized in the art.
In the second and third paragraphs of the eight page of Remarks, Applicant raises the issue that the Office acknowledges that none of the cited references explicitly discloses "wherein a pH at the location within the nasal passage of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide." , that the Office attempts to cure this deficiency by alleging that this feature is inherently present in Djupesland '959 and that this is incorrect and without any basis. In the ninth page, first paragraph of Remarks, Applicant raises the issue that Djupesland '959 provides no disclosure regarding pH, let alone "wherein a pH at the location within the nasal passage of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide." Thus, there is no evidence that controlling a concentration of at least 10 vol % carbon dioxide would adjust pH within the nasal cavity.  Examiner respectfully disagrees on the basis that Examiner maintains that the possibility of a pH being adjusted as claimed is not relied upon herein, but rather the technical reasoning 
In the ninth page, first paragraph of Remarks, Applicant raises the issue that Djupesland '959 provides no disclosure regarding pH, let alone "wherein a pH at the location within the nasal passage of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide.", thus, there is no evidence that controlling a concentration of at least 10 vol % carbon dioxide would adjust pH within the nasal cavity.  Examiner respectfully points out that the concentration of 10% of Djupesland ‘959 is not looked to for the claimed condition of pH being adjusted but rather the teaching of a concentration of 5.3 % carbon dioxide thereof, which Examiner respectfully maintains would inherently perform in the same manner as the claimed invention in adjusting pH.
Applicant raises the issue that even if the Office would consider modifying Djupesland '959 to achieve the claimed combination, which Applicant disputes, obviousness cannot be predicated on a property or result not known when the invention is made.  Examiner respectfully points out that modification of Djupesland ‘959 is not relied upon herein but rather modification of Djupesland et al., US 2010/0057047 in view of Djupesland ‘959.  Further Examiner respectfully points out that the inherency of pH adjustment is properly established herein in that, as per the instant Disclosure such adjustment is ta natural result of delivery of medicament with carbon dioxide in the claimed concentration such as would be performed by the modified Djupesland as detailed below. 
In the tenth page, first paragraph of Remarks, Applicant raises the issue that the Office has not pointed to any specific teaching or rationale sufficient to support its conclusion that "wherein a pH at the location within the nasal passage of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide" is a "necessarily present" or a "natural result" of Djupesland 
In the tenth page, second paragraph of Remarks, Applicant raises the issue that the Office is ignoring the disclosure in Djupesland '959 that adjusts the concentration and actually delivers 10 vol % of gas.   Examiner respectfully contends that the Examiner has taken note of the disclosure of Djupesland ‘959 of adjusting and delivering 10 vol % of gas however that said portion of Djupesland ‘959 is not relied upon in the grounds for rejection herein, and is not proposed to be bodily incorporated in the proposed, modified Djupesland et al., US 2010/0057047.
Applicant raises the issue that the Office's assertion improperly selects portions of the reference while ignoring others.  Examiner respectfully disagrees on the basis that Examiner maintains that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
As detailed above, Examiner respectfully maintains that the claim limitations pointed out by Applicant in the remarks are properly met by  the prior art of Djupesland et al., US 2010/0057047 in . 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100, 102, 103, 116, 119 and 120, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of .

Claims 100, 102, 103, 116, 119 and 120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "about" in each of claims 100, 102, 103, 116, 119 and 120 is a relative term which renders the claim indefinite.  The term "about" as applied to a dosage amount of 400 µg of fluticasone in treatment of polyps and/or rhinosinusitis is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination it is assumed that the claims are intended to require a dosage amount of 400 µg.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  1-4, 13, 14,  104-109, 157 and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland et al., US 2010/0057047 in view of Djupesland et al., US 2010/0242959 (herein Djupesland ‘959).
Regarding claim 1, Djupesland discloses a method (recited in paragraph 1) of treating nasal polyps (as per Paragraphs 1 and 3)  in a patient comprising placing a nosepiece (Figure 1, nosepiece 17 as per Paragraph 54)  into a first nostril of the patient (17 being inserted as per Paragraph 67) placing a mouthpiece (19 as per Paragraph 57) into a mouth of the patient (as shown in Figure 3 and recited in paragraph 67), the mouthpiece being fluidly connected to the nosepiece (as per Paragraph 57), wherein exhalation by the patient into the mouthpiece (as per Paragraph 68)  and out of the nosepiece produces a bi-directional flow (into one nasal cavity, around the nasal septum and through the other nasal airway thus bi-directional with respect to the patient) of exhalation air into a first nasal passageway of the patient and out of a second nasal passageway of the patient (as per Paragraph 68) administering fluticasone (as per Paragraph 56), in a first step, during exhalation by the patient (as per Paragraph 57) through the nosepiece (the administering being through the nosepiece, as well as exhalation effectively through the nosepiece by way of the mouthpiece)  and delivering carbon dioxide (necessarily, by way of the exhaled gas), in a second step, during exhalation by the patient through the nosepiece (the administering being through the nosepiece, as well as exhalation effectively through the nosepiece by way of the mouthpiece, the administering comprising both delivering fluticasone and delivering of exhaled gas as per Paragraph 68), to a location at an upper posterior region (as shown in Figure 3, and as per Paragraph 70 reciting an upper, posterior region) of  the first nasal passageway of the patient and the first step is performed at least one of before, after, before and after, and at the same time as the second step (the first and second steps being performed at the same time during a single  dosing event as per Paragraph 68 , the first step also occurring before and after the second step wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide.
Djupesland does not disclose a numeric concentration of carbon dioxide that is from about 5% to about 6% vol/vol carbon dioxide, wherein a pH at the location within the nasal passage of the patient is adjusted by controlling a duration, a rate, or a pressure of a flow of the carbon dioxide.
Djupesland ‘959 teaches that alveolar air is typically 5.3% by volume carbon dioxide (as per Paragraph 268) and use of said air for nasal delivery (as per Paragraph 271) thus between about 5-6% vol/vol wherein a pH at a location within the nasal passage of the patient  (as per Paragraph 36) is adjusted by controlling a duration, a rate, or a pressure of a flow (controlling by way the duration, rate and flow being those generated by exhalation thus controlled within physiological limits and controlled by directing through the nasal airways) of the carbon dioxide (inherently, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly as is known to produce a decrease in pH of around 0.1 units, particularly applying exhaled gas as called for in the instant Invention thus producing the same amount of change in pH).  
Djupesland ‘959 and Djupesland are analogous in that both are from the field of methods and devices for delivery of therapeutic powder via exhalation flow from the mouth to the nasal airway.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to use the alveolar air having 5.3% vol/vol carbon dioxide of Djupesland ‘959 as the exhaled air flow in Djupesland thus resulting in said method wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide and wherein a pH at the location (as per Paragraph 70 an upper, posterior region in Djupesland) at the upper posterior region of the first nasal passageway of the patient is adjusted (inherently, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly a concentration  which will inherently produce a decrease in pH of around 0.1 units as detailed in the instant Disclosure, on page 95, 

Regarding claim 2, the first step is performed before the second step (as during supplying of a plurality of doses  as per Paragraph 62, taking the first step  to be administering during a relative supplying of a dose such that the second step of delivering would necessarily occur again during a second dose delivery thus after the first step).
Regarding claim 3, the first step is performed after the second step (as during supplying of a plurality of doses  as per Paragraph 62, taking the first step  to be administering during a relative second supplying of a dose such that the second step of delivering would necessarily occur also during a first dose delivery thus before the first step).
Regarding claim 4, the second step is performed before and at the same time as the first step (as during supplying of a plurality of doses as per Paragraph 62, taking the first step to be administering during a relative second supplying of a dose such that the second step of delivering would necessarily occur also during a first dose delivery thus before and during the first step).
Regarding claims 13 and 14, the pH at the location is adjusted by an amount ranging from 0.1-0.5 pH units, the amount ranging from 0.1-0.2 pH units
Regarding claim 104, Djupesland discloses a method (recited in paragraph 1) of treating chronic rhinosinusitis with or without nasal polyps  (as per Paragraphs 1 and 3, CRS being recited wherein polyps may or may not develop)  in a patient comprising placing a nosepiece (Figure 1, nosepiece 17 as per Paragraph 54)  into a first nostril of the patient (17 being inserted as per Paragraph 67) placing a mouthpiece (19 as per Paragraph 57) into a mouth of the patient (as shown in Figure 3 and recited in paragraph 67), the mouthpiece being fluidly connected to the nosepiece (as per Paragraph 57), wherein exhalation by the patient into the mouthpiece (as per Paragraph 68)  and out of the nosepiece produces a bi-directional flow (into one nasal cavity, around the nasal septum and through the other nasal airway thus bi-directional with respect to the patient) of exhalation air into a first nasal passageway of the patient and out of a second nasal passageway of the patient (as per Paragraph 68) administering fluticasone (as per Paragraph 56), in a first step, during exhalation by the patient (as per Paragraph 57) through the nosepiece (the administering being through the nosepiece, as well as exhalation effectively through the nosepiece by way of the mouthpiece)  and delivering carbon dioxide (necessarily, by way of the exhaled gas), in a second step, during exhalation by the patient through the nosepiece (the administering being through the nosepiece, as well as exhalation effectively through the nosepiece by way of the mouthpiece, the administering comprising both delivering fluticasone and delivering of exhaled gas as per Paragraph 68), to a location at an upper posterior region (as shown in Figure 3, and as per Paragraph 70 reciting an upper, posterior region) of  the first nasal passageway of the patient and the first step is performed at least one of before, after, before and after, and at the same time as the second step (the first and second steps being performed at the same time during a single  dosing event as per Paragraph 68 , the first step also occurring before and after the second step as during a sequence of dosing events as required by the delivery of multiple doses as per Paragraph 60) wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide.

Djupesland ‘959 teaches that alveolar air is typically 5.3% by volume carbon dioxide  (as per Paragraph 268) and use of said air for nasal delivery (as per Paragraph 271) thus between about 5-6% vol/vol wherein a pH at a location within the nasal passage of the patient  (as per Paragraph 36) is adjusted by controlling a duration, a rate, or a pressure of a flow (controlling by way of the duration, rate and flow being those generated by exhalation thus controlled within physiological limits and controlled by directing through the nasal airways) of the carbon dioxide (inherently, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly as is known to produce a decrease in pH of around 0.1 units, particularly applying exhaled gas as called for in the instant Invention thus producing the same amount of change in pH).   
Djupesland ‘959 and Djupesland are analogous in that both are from the field of methods and devices for delivery of therapeutic powder via exhalation flow from the mouth to the nasal airway.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to use the alveolar air having 5.3% vol/vol carbon dioxide of Djupesland ‘959 as the exhaled air flow in Djupesland thus resulting in said method wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide and wherein a pH at the location (as per Paragraph 70 an upper, posterior region in Djupesland) within the upper posterior region of the first nasal passageway of the patient is adjusted (inherently, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly a concentration  which will inherently produce a decrease in pH of around 0.1 units as detailed in the instant Disclosure, on page 95, the third paragraph, particularly applying exhaled gas as called for in the instant Invention thus producing the same amount of change in pH) by controlling a duration, a rate, and a pressure (the 

Regarding claim 105, the first step is performed before the second step (as during supplying of a plurality of doses  as per Paragraph 62, taking the first step  to be administering during a relative supplying of a dose such that the second step of delivering would necessarily occur again during a second dose delivery thus after the first step).
Regarding claim 106, the first step is performed after the second step (as during supplying of a plurality of doses  as per Paragraph 62, taking the first step  to be administering during a relative second supplying of a dose such that the second step of delivering would necessarily occur also during a first dose delivery thus before the first step).
Regarding claim 107, the second step is performed before and at the same time as the first step (as during supplying of a plurality of doses as per Paragraph 62, taking the first step to be administering during a relative second supplying of a dose such that the second step of delivering would necessarily occur also during a first dose delivery thus before and during the first step).
Regarding claims 108 and 109, the pH at the location is adjusted by an amount ranging from 0.1-0.5 pH units, the amount ranging from 0.1-0.2 pH units (necessarily, as said step includes providing a flow of carbon dioxide from exhaled breath thus in a known concentration, particularly the as is known to produce a decrease in pH of around 0.1 units, particularly applying exhaled gas as called for in the instant invention thus producing the same amount of change in pH).
Regarding claim 157, the fluticasone is delivered during the first step in two doses 
Regarding claim 158, the fluticasone is delivered during the first step in two doses (as during supplying two doses of a plurality of doses as per Paragraph 62).

Claims 20 and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland and Djupesland ‘959 as applied to claims 1 and 104 above in view of Kevin D.J. Bowden, US 6,792,947.  Djupesland does not teach controlling the duration of the flow of carbon dioxide to be in a range from about 2-3 s.
Bowden teaches the time of a normal adult taken to exhale to be about 3 seconds (as per Column 3, lines 10-18).
Bowden and Djupesland are analogous in that both are from the field of respiratory therapy.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to modify Djupesland to include controlling the duration of the flow of carbon dioxide in a range from about 2-3 s.  It would have been obvious to do so for the purpose of achieving dose delivery as called for by Djupesland with a normal exhalation time of an adult patient thus not requiring exceptional or difficult respiratory effort and preventing failure due to insufficient respiratory effort beyond normal respiration.

Claims 22 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland and Djupesland ‘959 as applied to claims 1 and 104 above in view of Djupesland et al., US 2010/0288275 (herein Djupesland ‘275).  Djupesland does not disclose placing the nosepiece into a second nostril of the patient, placing the mouthpiece into the mouth of the patient, administering fluticasone, in a third step, during exhalation by the patient through the nosepiece; and delivering carbon dioxide, in a fourth step, during exhalation by the patient through the nosepiece, to a location at an upper posterior region of the second nasal passageway of the patient, wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide and the third step is performed at least one of before, after, before and after, and at the same time as the fourth step
Djupesland ‘275 teaches delivering multiple doses (as per Paragraphs 157 and 159) to respective nostrils thus subsequently, relative to delivering a first dose to a first nostril, delivering a second dose to a second nostril and wherein a capsule contains a single dose.
Djupesland ‘275 and Djupesland are analogous in that both are from the field of methods and devices for delivery of therapeutic powder via exhalation flow from the mouth to the nasal airway.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to modify the method of Djupesland to comprise delivering a second does to a second nostril as taught by Djupesland ‘275 thus effectively pluralizing the steps of the modified Djupesland as detailed regarding claims 1 and 104 above and resulting in said method comprising placing the nosepiece into a second nostril of the patient, placing the mouthpiece into the mouth of the patient, administering fluticasone, in a third step, during exhalation by the patient through the nosepiece; and delivering carbon dioxide, in a fourth step, during exhalation by the patient through the nosepiece, to a location at an upper posterior region of the second nasal passageway of the patient, wherein the concentration of the carbon dioxide is from about 5% to about 6% vol/vol carbon dioxide and the third step is performed at least one of before, after, before and after, and at the same time as the fourth step.  It would have been obvious to do so for the purpose of treating a patient as called for by Djupesland wherein treatment is applied to both sides of the nasal airways thus treating polyps in both sides of the airways with similar dosing.  




Claims 87, 88, 101, 114, 115 and 117  are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland and Djupesland ‘959 as applied to claims 1 and 104 above in view of Voges, US 5,894,841.  Djupesland teaches that an agent delivered therein may be liquid (as per Paragraph 59) however it is unclear whether the liquid embodiment is intended to be an embodiment of fluticasone delivery thus Djupesland does not disclose said method wherein the therapeutic agent is administered as a liquid aerosol.  Djupesland does not disclose said method wherein said fluticasone is fluticasone propionate.
Voges teaches a therapeutic agent that includes a topical steroid (fluticasone propionate as per Column 10, lines 8-12) that is fluticasone and is fluticasone propionate wherein the therapeutic agent is administered as a liquid aerosol (as per Column 10, lines 49-55)
Voges and Djupesland are analogous in that both are from the field of inhalers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Application to modify Djupesland to comprise the liquid fluticasone propionate.  It would have been obvious to do so for the purpose of achieving fluticasone aerosol as called for by Djupesland using a known, art-recognized formulation of fluticasone which the device of Djupesland would be capable of delivering. 

 Claims 87, 100, 102, 114, 116 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland,  Djupesland ‘959 and Voges as applied to claims 1 and 104 above in view of Conrad O. Gardner, US 5,993,782. Djupesland does not disclose said method wherein said fluticasone is fluticasone propionate, in an amount of about 400 µg b.i.d.
Gardner teaches a therapeutic agent that includes a topical steroid (fluticasone propionate as per Column 2, lines 40-55) that is fluticasone propionate at a dose alternately of 200 µg or 1mg   wherein the therapeutic agent is administered as a liquid aerosol (a spray as per Column 2 lines 26-30)
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 103  and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland, Djupesland ‘959 and Djupesland ‘275 as applied to claims 22  and 118 above in view of Gardner.  Djupesland does not disclose said method wherein said fluticasone is delivered in an amount of about 400 µg b.i.d.
Gardner teaches a therapeutic agent that includes a topical steroid (fluticasone propionate as per Column 2, lines 40-55) that is fluticasone propionate at a dose alternately of 200 µg or 1mg   wherein the therapeutic agent is administered as a liquid aerosol (a spray as per Column 2 lines 26-30)
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/NED T HEFFNER/Examiner, Art Unit 3785